  Case 8:20-cv-02216-WFJ-JSS Document 1 Filed 09/21/20 Page 1 of 4 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 JONATHAN WIGGINS,

          Plaintiff,

 v.                                                            Case No.: ___________________

 DOLLAR GENERAL CORPORATION,
 and DOLGENCORP LLC,


       Defendants.
 __________________________________________/


                                      NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. Section 1446, Defendant DOLGENCORP, LLC, hereby removes this

action from the Circuit Court of the Thirteenth Judicial Circuit, in and for Hillsborough County,

Florida to the United States District Court for the Middle District of Florida, and states:

      1. On August 28, 2020, Plaintiff JONATHAN WIGGINS filed a Complaint in the Circuit

Court of the Thirteenth Judicial Circuit, in and for Hillsborough County, Florida, Case No. 20-

CA-006864.

      2. The    Complaint     named    DOLGENCORP,          LLC,    and    DOLLAR        GENERAL

CORPORATION, as Defendants. While both DOLGENCORP, LLC and DOLLAR GENERAL

CORPORATION were named as Defendants, DOLGENCORP, LLC is the only proper corporate

entity.

      3. On August 31, 2020, Defendant, DOLGENCORP, LLC, was served with the Complaint.

Copies of all process and pleadings in said action are attached hereto in accordance with 28 U.S.C.

Section 1446, as Exhibit 1.
  Case 8:20-cv-02216-WFJ-JSS Document 1 Filed 09/21/20 Page 2 of 4 PageID 2




   4. At all times material, Plaintiff, JONATHAN WIGGINS, was a citizen of the State of

Florida.

   5. Defendant, DOLGENCORP, LLC, is and was at all times relevant hereto, including at the

time of the filing of this Notice of Removal and the commencement of Civil Action No. 20-CA-

006864, a Limited Liability Company registered in the Commonwealth of Kentucky with its

principal place of business in Goodlettsville, Tennessee, and whose managing member is

incorporated in the State of Tennessee with its principal place of business in Goodlettsville,

Tennessee. See Articles of Organization of DOLGENCORP, LLC, filed with the Commonwealth

of Kentucky on October 9, 2008, attached hereto as Exhibit 2.

   6. At all times relevant hereto, the sole members of DOLGENCORP, LLC, consisted of

James W. Thorpe and Larry Gatta. Each member is a citizen of Tennessee. See 2017 Annual

Report of DOLGENCORP, LLC, attached hereto as Exhibit 3.

   7. For purposes of diversity jurisdiction, “a limited liability company is a citizen of any state

of which a member of the company is a citizen.” Flintlock Const. Servs., LLC v. Well-Come

Holdings, LLC, 710 F.3d 1221, 1224 (11th Cir. 2013) (citing Rolling Greens MHP, L.P. v.

Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).

   8. This action is one over which this Court has original jurisdiction pursuant to the provisions

of 28 U.S.C. § 1332 (a)(1), and is one that may be removed to this Court pursuant to 28 U.S.C. §

1441(a). Diversity of citizenship exists.

   9. Plaintiff has alleged in his Complaint an action for damages in excess of $30,000.00.

Plaintiff has made a pre-suit demand in excess of $75,000, exclusive of interest and costs. Based

upon the foregoing, the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

   10. This Notice of Removal is filed within thirty (30) days after Defendant received a copy of
  Case 8:20-cv-02216-WFJ-JSS Document 1 Filed 09/21/20 Page 3 of 4 PageID 3




Plaintiff's Complaint on or about August 31, 2020, as required by 28 U.S.C. § 1446(b).

   11. A copy of this Notice of Removal will simultaneously be filed with the Clerk of Courts for

the Thirteenth Judicial Circuit, in and for Hillsborough County, Florida, and served upon other

counsel of record pursuant to 28 U.S.C. § 1446(d).

   WHEREFORE, Defendant DOLGENCORP, LLC, gives notice of the removal of this action

from the Thirteenth Judicial Circuit, in and for Hillsborough County, Florida, to the United States

District Court for the Middle District of Florida.


       Dated: September 18, 2020
                                                     Respectfully submitted,

                                                     /s/. Eric M. Thorn
                                                     Eric M. Thorn, Esquire
                                                     Florida Bar No.: 0479100
                                                     erict@sdtriallaw.com
                                                     St. Denis and Davey, P.A.
                                                     10150 Highland Manor Drive, Suite 200
                                                     Tampa, FL 33610
                                                     Tel. 813-314-2162
                                                     Fax. 813-314-2163
                                                     Attorney for Defendant Dolgencorp, LLC
  Case 8:20-cv-02216-WFJ-JSS Document 1 Filed 09/21/20 Page 4 of 4 PageID 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of September 2020, a true and correct copy

of the foregoing has been electronically filed with the Clerk of the Court utilizing the CM/ECF

system and which will electronically transmit an electronic copy to:

Gabriel A. Baca, Esquire
Florida Bar No. 1017732
Jason Turchin, Esquire
Florida Bar No. 585300
Law Offices of Jason Turchin
2883 Executive Park Drive, Ste. 103
Weston, FL 33331
gabriel@victimaid.com
Litigation3@victimaid.com
Attorneys for Plaintiff




                                                            /s/. Eric M. Thorn
                                                            Eric M. Thorn, Esquire
                                                            Florida Bar No.: 0479100
